          Case 3:17-mj-01694-JGM Document 5 Filed 02/03/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                     :      Case No. 3:17MJ1694 (JGM)
                                             :
               v.                            :
                                             :
GRAND JURY SUBPOENA                          :      February 3, 2020

                            MOTION FOR PARTIAL UNSEALING

       The Government respectfully requests that the Court unseal the above captioned case and

certain documents filed within the case, including Docket Entries 1 (but not 1-1), 2, and 3. As to

these docket entries, the Government has reviewed the filings and has determined that the facts

justifying sealing no longer apply, or no longer outweigh the public’s interest in access to the

material, as the investigation is closed.

       Docket Entry 1-1 contains a grand jury subpoena and related paperwork. In order to protect

the secrecy of grand jury proceedings, as required under Federal Rule of Criminal Procedure 6(e),

the Government requests that Docket Entry 1-1 remain sealed. For the same reasons, the

Government also requests that the caption of the case, which currently lists the grand jury matter

number (in the format X-XX-X-XX(X)#XXX), be revised to read, simply, “Grand Jury

Subpoena.” Revising the caption in this way will remove any reference to the particular grand

jury matter to which the subpoena pertained, thereby maintaining grand jury secrecy.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             /s Sarala V. Nagala

                                             SARALA V. NAGALA
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar No. phv05529
Case 3:17-mj-01694-JGM Document 5 Filed 02/03/20 Page 2 of 2



                           United States Attorney=s Office
                           157 Church Street, 25th Floor
                           New Haven, CT 06510
                           Tel: (203) 821-3700
                           Sarala V. Nagala@usdoj.gov
